Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lead lines for reference characters that refer to an area or a group of element should end with an arrowhead to avoid confusion.  For example, the lead line for reference character “1” in figure 1 should end with an arrowhead so as to indicate that the reference character is referring to a region.  Also see reference characters “7” in figures 2-4, “10” in figures 5 and 6, and “18” in figure 7.  Note that the list above is not complete and additional lead lines will need to be modified per the statement above.  Figures 3, 8 and 15 are objected to because they fail to include the proper cross sectional shading in accordance with MPEP 608.02 and 37 CFR 1.84(ii)(3).  The use of reference character “7” in figure 4 is incorrect since the entire drive assembly is not shown in figure 4 and yet reference character 7 is used in figure 4 to indicate less than the entire drive assembly.  The drawings are objected to because they fail to comply with 37 CFR 1.84(l).  Note that line defining the invention are not uniform and are not dark enough to permit adequate reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9” on line 7 of page 16, “17a-1” on line 5 of page 18, “17a-2” on line 5 of page 18, “17a-3” on line 5 of page 18, “17b-1” on line 5 of page 18, “17b-2” on line 5 of page 18, and “17b-3” on line 5 of page 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “17a”, “17b”, “17c”, “17d”, “17e” and “17f”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “a barrier element” on line 17 is confusing since it is unclear if the applicant is referring to the barrier element set forth above or is attempting to set forth a barrier element in addition to the one set forth above.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  the references to claim 1 on line 28 of page 1 and claim 10 on line 16 of page 2 should be removed since the claim numbers invariably change during the prosecution of the application and may not agree with the language in the specification as originally filed.  Finally, the applicant should avoid referring to the same element of the invention with the different language to avoid confusion.  For example, the applicant should avoid referring to element “14” as “a torque reception element” on line 14 of page 17 and as “[t]he torque transmission element” on line 15 of page 17.  Also see “the hollow shaft 10” on line 3 of page 21 and “[t]he bearing element 10” online 4 of page 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a person” on line 11 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the person set forth above or is attempting to set forth another person in addition to the one set forth above.
	Recitations such as “and/or” on line 13 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
	Recitations such as “means” on line 19 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant amend the claims so that it is clear that the applicant is invoking 35 USC 112(f) and make a statement that the applicant is invoking 35 USC 112(f).
Recitations such as “releasing the gate region” on line 20 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  The barrier element does not release the gate region since the gate region is merely a region.  Did the applicant mean to recite that the barrier element is a position that opens the gate region?
Recitations such as “sections” on line 27 of claim 1 render the claims indefinite because it is unclear what element of the invention has the sections to which the applicant is referring.
Recitations such as “preferably completely” on line 27 of claim 1 render the claims indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of the inner shell surface surrounding a section of the drive unit, and the claim also recites the inner shell surface completely surrounding the drive unit which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Recitations such as “a barrier element” on line 29 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the barrier element set forth on line 8 above or is attempting to set forth another barrier element in addition to the one set forth above.
	Recitations such as “the limbs” on line 3 of claim 6 render the claims indefinite because the lack antecedent basis.
	Recitations such as “the guide element” on line 3 of claim 7 render the claims indefinite because it is unclear to which one of the plurality of guide elements set forth above the applicant is referring.
	Recitations such as “the axis or rotation of the hollow shaft” on line 3 of claim 8 render the claims indefinite because the lack antecedent basis.
	Recitations such as “in such manner” on lines 5-6 of claim 10 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite --in such a manner--?
	Recitations such as “a person” on line 11 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the person set forth above or is attempting to set forth another person in addition to the one set forth above.
	Recitations such as “and/or” on line 13 of claim 10 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
	Recitations such as “means” on line 19 of claim 10 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant amend the claims so that it is clear that the applicant is invoking 35 USC 112(f) and make a statement that the applicant is invoking 35 USC 112(f).
Recitations such as “releasing the gate region” on line 20 of claim 10 render the claims indefinite because they are grammatically awkward and confusing.  The barrier element does not release the gate region since the gate region is merely a region.  Did the applicant mean to recite that the barrier element is a position that opens the gate region?
	Recitations such as “in such manner” on lines 24-25 of claim 10 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite --in such a manner--?
Recitations such as “a barrier element” on line 29 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the barrier element set forth on line 8 above or is attempting to set forth another barrier element in addition to the one set forth above.
	Recitations such as “at least in sections” on line 34 of claim 10 render the claims indefinite because it is unclear what element of the invention has the sections to which the applicant is referring.
Recitations such as “a barrier element” on line 35 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the barrier element set forth on line 8 above or is attempting to set forth another barrier element in addition to the one set forth above.
Recitations such as “a guide element” on line 37 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the guide element set forth on line 8 above or is attempting to set forth another guide element in addition to the one set forth above.

Double Patenting
	There is no double patenting rejection based on 17/283,751, 17/283,757, 17/284,931, and 17/284,656 at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2020/0226864) in view of Springborn et al. (US 2013/0205670).  OH et al. discloses a passage barrier comprising: 
guide elements comprising a first guide element (labeled below) and a second guide element (labeled below), wherein the first guide element and the second guide element cooperate such that they define a gate region (labeled below), through which a person passes from an entrance region (labeled below) into a passage region (labeled below);
at least one barrier element (labeled below), wherein the barrier element is arranged inside the gate region, wherein the barrier element, the first guide element and the second guide element cooperate such manner that a passage of a person from the entrance region into the passage region is configured to be prevented and/or enabled.
HO et al. is silent concerning a drive unit and an output unit.
However, Springborn et al. discloses a drive having a drive unit 18 and an output unit 12, wherein the drive unit, the output unit, and a barrier element 15 are operatively connected such that the barrier element is movable by means of the drive unit into a position closing a gate region and into a position releasing the gate region, wherein the output unit 12 comprises a hollow shaft (labeled below), wherein the hollow shaft has an outer shell surface 16 and an inner shell surface (labeled below), wherein the inner shell surface and the drive unit are configured in such manner that the inner shell surface surrounds the drive unit at least in sections, preferably completely and the hollow shaft has a barrier element mount (labeled below), wherein the barrier element mount is formed for fixing a barrier element 15 on the hollow shaft, the barrier element mount is arranged on the outer shell surface 16 of the hollow shaft and the barrier element mount is formed integrally with the hollow shaft (claim 1);
wherein the inner shell surface of the hollow shaft has a torque reception element 68 (labeled below) (claim 2);
wherein the torque reception element 68 comprises a torque reception toothing (claim 3);
wherein the torque reception toothing 67 is formed integrally with the inner shell surface of the hollow shaft (claim 4);
wherein the barrier element mount is formed substantially in a U-shape, wherein the barrier element 15 is fixable between the limbs of the U-shaped barrier element mount (claim 6);
wherein the hollow shaft is mounted so as to be rotatable with respect to a guide element 34 (claim 7);
wherein the drive unit 18 has a drive axis which coincides with the axis of rotation of the hollow shaft (claim 8);
wherein the hollow shaft comprises a first group of torque reception webs 68 and a second group of torque reception webs (labeled below) which are geometrically different from one another (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide OH et al. with a drive unit and output unit, as taught by Springborn et al., to reduce the amount of space required to house the motor drive and to improve the aesthetics of the passage barrier.
	It should be noted that the torque reception element 68 is being interpreted as only needing to be capable of reception of torque in order to be referred to as a torque reception element.
	With respect to claim 5, the process of forming the hollow shaft by extrusion or casting has been interpreted as a product-by-process limitation and, as such, is anticipated by the product as set forth above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OH et al. in view of Springborn et al. as applied to claims 1-9 above.  OH et al., as modified above, is silent concerning the particular method of manufacturing the passage barrier.
However, the process of making the passage barrier of OH et al., as modified above, would inherently lead to the method steps set forth in claim 10.

    PNG
    media_image1.png
    1645
    1106
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1646
    1105
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634